Citation Nr: 0809413	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  96-48 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO)
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to October 15, 
1997, for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from July 1961 to May 1963, 
and from September 1963 to November 1981.

This appeal to the Board of Veterans' Appeals (Board) arises  
from a July 1998 rating decision in which the RO, among other 
things, granted a TDIU, effective October 15, 1997.  The 
veteran's attorney filed a notice of disagreement (NOD) 
requesting an earlier effective date in February 1999, and 
the RO issued a statement of the case (SOC) in February 1999.  
The veteran's attorney filed a substantive appeal (via a 
letter in lieu of a VA Form 9, Appeal to Board of Veterans' 
Appeals) in April 1999.

In June 2000, the Board issued a decision that, among other 
things, denied an effective date prior to October 15, 1997 
for the award of a TDIU due to service-connected disability.  
The veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2001, 
counsel for the VA Secretary filed a motion with the Court to 
remand that portion of the June 2000 Board decision that 
denied the claim for an earlier effective date for a TDIU due 
to service-connected disabilities.  By Order of July 2001, 
the Court granted the motion, vacating the Board decision as 
to, among other things, the denial of the claim for an 
earlier effective date for a TDIU due to service-connected 
disabilities, and remanding that issue to the Board for 
further proceedings consistent with the Secretary's motion.

In May 2002, the Board again denied an effective date prior 
to October 15, 1997 for the award of a TDIU.  The veteran 
again appealed the Board's denial to the Court.  In July 
2003, counsel for the VA Secretary and the veteran filed a 
Joint Motion with the Court to remand the May 2002 Board 
decision.  By Order of August 2003, the Court granted the 
Joint Motion, vacating the May 2002 Board decision as to, 
among other things, the denial of the claim for an earlier 
effective date for a TDIU, and remanding that issue to the 
Board for further proceedings consistent with the Joint 
Motion.

In December 2003, the Board remanded this matter to the RO 
for due process development.  A supplemental SOC (SSOC) was 
issued in September 2004, reflecting the RO's continued 
denial of an effective date prior to October 15, 1997 for the 
grant of a TDIU due to service-connected disabilities.

In February 2005, the Board, among other things, denied the 
claim for an effective date prior to October 15, 1997 for the 
grant of a TDIU due to service-connected disabilities.  The 
veteran, in turn, appealed the denial to the Court.  In a 
Memorandum Decision issued on March 26, 2007, the Court 
vacated that portion of the February 2005 Board decision that 
denied an effective date prior to October 15, 1997, for the 
award of a TDIU due to service-connected PTSD only, and the 
issue has been recharacterized in accordance with this 
decision, as explained more fully below. [Parenthetically, 
the Board notes that the Court affirmed the Board's denial of 
the other issue decided in February 2005).  

For the reasons expressed below, the matter appealed to the 
Court that remains in appellate status-the claim for an 
earlier effective date for the award of a TDIU-along with 
the previously remanded claim for a higher initial rating for 
PTSD are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a 
June 2000 remand, the Board requested action additional 
matters.  However, due to continuing litigation on the 
earlier effective date claim addressed above, the RO has not 
had opportunity to accomplish the actions requested in the 
prior remand.  Accordingly, the additional issues addressed 
and the actions requested in the June 2000 remand are hereby 
referred to the RO for appropriate handling consistent with 
the Board's previous directives.




REMAND

In light of points raised in the joint motion, and the 
Board's review of the claims file, further RO action in this 
appeal is warranted.

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, but 
only he is service-connected for one disability rated at 
least 60 percent or if he is service-connected for two or 
more disabilities, at least one of which is rated 40 percent 
or more with a combined rating of at least 70 percent.  38 
C.F.R. § 4.16(a) (2007).  As noted by the Court, prior to 
October 15, 1997, the veteran was entitled to a combined 
rating of 60 percent based on his service connected PTSD, 
rated 50 percent, and hypertension, rated 10 percent.  See 
Holt v. Nicholson, slip op. at 6 (March 26, 2007).

The RO had granted service connection for PTSD in April 1996, 
and assigned a 10 percent rating effective January 29, 1993.  
The veteran disagreed with the assigned rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  The RO issued a SOC as to the claim for an 
initial rating in excess of 10 percent for PTSD in June 1996, 
the veteran filed a substantive appeal in November 1996, the 
Board remanded the claim in November 1997, and the RO, in a 
July 1998 rating decision and February 1999 SSOC, increased 
the rating to 50 percent, also effective January 29, 1993.  
The veteran continued to disagree with the assigned rating.

In June 2000, the Board remanded to the RO the claim for an 
initial rating in excess of 50 percent for PTSD for 
additional development, specifically, consideration of the 
rating under the revised criteria for rating psychiatric 
disabilities,  which was revised effective November 7, 1996, 
during the pendency of the veteran's appeal.  However, in 
that same June 2000 decision (discussed above), the Board 
denied the claim for an effective date prior to October 15, 
1997, for the grant of a TDIU due to service-connected 
disability.  Because the part of the Board's June 2000 
decision denying the earlier effective date was appealed to 
the Court, and has remained in appellate status since that 
time, the claim for an initial rating in excess of 50 percent 
for PTSD has remained pending before VA without having been 
remanded for the development indicated in the Board's June 
2000 remand.  See Holt v. Nicholson, slip op at 2 (citing 
App. Br. At 5).

As noted by the Court, the current October 15, 1997 effective 
date of the TDIU is based on the date of receipt of claim.  
However, because a claim for a TDIU is an increased rating 
claim, the exception to the general effective date rule, 
which provides that an effective date may be granted as much 
as one year before the date of claim if it is "factually 
ascertainable that an increase in disability had occurred" 
within that time frame, is applicable.  See Holt v. 
Nicholson, slip op. at 3 (citing 38 U.S.C.A. § 5110(b)(2).  
See also Harper v. Brown, 10 Vet. App. 125, 126 (1997), and 
38 C.F.R. § 3.400(o)(2)).  Therefore, if, subject to the 
Board's June 2000 remand, the RO finds that the veteran is 
entitled to an initial rating in excess of 50 percent for his 
PTSD on the basis of a factually ascertainable increase 
during the year prior to October 15, 1997, the veteran could 
be entitled to an effective date prior to October 15, 1997 
for the grant of a TDIU.  See Holt, slip op. at 6.  Such an 
earlier effective date could be warranted because a higher, 
70 percent rating would have rendered the veteran eligible 
for a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a) (a 
TDIU may be assigned when a schedular rating is less than 
total if a single disability is rated 60 percent). 

Therefore, according to the Court, because it is possible 
that a decision on the veteran's PTSD claim may have a 
"significant impact" on whether he is entitled to an 
effective date prior to October 15, 1997 for his award of a 
TDIU, "the two claims are inextricably intertwined."  Holt, 
slip op. at 6.  As noted, the claim for an initial rating in 
excess of 50 percent for PTSD has not yet reached the RO 
pursuant to the Board's June 2000 remand because  the claim 
for an earlier effective date for a TDIU has remained in 
appellate status between the Board and Court since that time.  
Therefore, the inextricably intertwined claims must be 
remanded to the RO.  The RO must first adjudicate the claim 
for an initial rating in excess of 50 percent for PTSD under 
the revised criteria applicable to PTSD, as instructed by the 
Board in the June 2000 remand.  If a higher initial rating is 
warranted, the RO must then determine whether this conclusion 
warrants an effective date earlier than October 15, 1997 for 
the grant of a TDIU due to service-connected PTSD on the 
basis of a factually ascertainable increase during the year 
prior to October 15, 1997.

On remand, the RO should give the veteran and his attorney 
another opportunity to present any additional information 
and/or evidence pertinent to the claim for an effective date 
prior to October 15, 1997 for the grant of a TDIU due to 
service-connected PTSD and/or the claim for a higher initial 
rating for PTSD.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should request that the veteran furnish any evidence 
in his possession, and ensure that its letter to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and any other applicable Court 
precedent, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his attorney a VCAA-compliant letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for an effective date prior to 
October 15, 1997 for the grant of a TDIU 
due to service-connected PTSD and/or the 
claim for a higher initial rating for 
PTSD. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, and 
after adjudicating the claim for an 
initial rating in excess of 50 percent 
for PTSD pursuant to the Board's June 
2000 remand, the RO should readjudicate 
the claim for an effective date prior to 
October 15, 1997, for the grant of a TDIU 
due to service-connected PTSD.

5.  If any benefit  sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).



